Citation Nr: 9906959	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-29 072	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for service 
connected coronary artery disease, status post infarction, 
with hypertension, currently evaluated as 60 percent 
disabling. 

3.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion



FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1963 to September 1968.  He also had a period of 
honorable active duty for training from April 1963 to October 
1963.

2.  On March 11, 1999 the Board of Veterans' Appeals (Board) 
was notified by the Department of Veterans Affairs (VA) 
Regional Office (RO) , Montgomery, Alabama, that the veteran 
died on February 23, 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R.
§ 20.1302 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter comes before the Board from a March 1997 decision 
of the RO which denied the veteran's claim for entitlement to 
service connection for PTSD and which confirmed a 60 percent 
rating evaluation for the veteran's service connected 
coronary artery disease, status post infarction, with 
hypertension.  The veteran filed a timely notice of 
disagreement and a substantive appeal.

Unfortunately, the veteran died during the pendency of the 
appeal.  A certificate of death received from the RO in March 
1999, demonstrates that the dated of death was February 23, 
1999.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. § 20.1302(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).


ORDER

The appeal is dismissed.




		
ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

- 1 -
